Title: To John Adams from Timothy Pickering, 29 June 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State June 29. 1799.

The southern mail has just brought me a letter from Governor Davie, in answer to mine inclosing his commission as one of the Envoys to the French Republic. He desires me “to assure you, that whenever you shall deem it proper that the Envoys should proceed on the business of their appointment, his acceptance of the commission may be expected.” He also desires me “to present to you his thanks for this mark of your confidence and attention.”
I have the honor to be, / with great respect, / Sir, your most obt. servt.

Timothy Pickering